Exhibit 10.1

 



AMENDED CONSENT AND LIMITED WAIVER TO BOARD REPRESENTATION AND STANDSTILL
AGREEMENT

 

This Amended Consent and Limited Waiver to the Board Representation and
Standstill Agreement is delivered by CCUR Holdings, Inc. (formerly Concurrent
Computer Corporation), a Delaware corporation (the “Company”), on February 15,
2018 to JDS1, LLC, a Delaware limited liability company (the “Investor”) and
Julian D. Singer, in his individual capacity (the “Investor Affiliate,” and
together with the Investor, the Investor Affiliate, and the Affiliates and
Associates of each of the foregoing, the “Investor Group”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Board
Representation and Standstill Agreement dated as of August 29, 2016 by and among
the Company, the Investor, the Investor Affiliate, and Wayne Barr in his
individual capacity (the “Standstill Agreement”).

 

The Company acknowledges receipt of a request from the Investor and the Investor
Affiliate to permit the Investor Group to acquire additional shares of Common
Stock of the Company in an amount that may result in the Investor Group’s
beneficial ownership of up to 30.0% of the outstanding shares of Common Stock of
the Company. The Company hereby consents to the Investor Group’s acquisition of
such additional shares of Common Stock and agrees that, in the performance of
its obligations under Section 4.2(a) of the Standstill Agreement, the Company
shall not deem the Investor, Investor Affiliate, or any of their respective
Affiliates or Associates to have effected a “Prohibited Transfer” as defined in
the Company’s Restated Certificate of Incorporation, so long as (i) the
Investor, the Investor Affiliate, and any of their respective Affiliates or
Associates collectively beneficially own no more than 30.0% of the outstanding
shares of Common Stock of the Company and (ii) any acquisition of Common Stock
by the Investor, the Investor Affiliate, or any of their respective Affiliates
or Associates would not reasonably be expected to actually limit the Company’s
ability to utilize the NOLs.

 

This Amended Limited Waiver and Consent shall be subject to the provisions of
Section 4.2(b) of the Standstill Agreement and except as expressly set forth
herein, the Company reserves all rights set forth in the Standstill Agreement.

 

[Signature Page Follows]

 



 

 

 

 

CCUR Holdings, Inc.

 

 

By:/s/ Wayne Barr, Jr.

Name: Wayne Barr, Jr.

Title: Executive Chairman, CEO & President 

 

 

ACKNOWLEDGED BY:

 

JDS1, LLC

 

 



By: /s/ Julian Singer

Name: Julian Singer

Title: Manager

 

JULIAN D. SINGER

 

 

/s/ Julian Singer

 

 

 

 

 

 

 

 

[Signature Page to Amended Limited Consent and Waiver]

 



 

